                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8    CHRISTIAN LUIZ,                                    Case No. 18-cv-04712-RMI
                                   9                   Petitioner,
                                                                                           ORDER GRANTING MOTION TO
                                  10            v.                                         DISMISS FOR LACK OF SUBJECT
                                                                                           MATTER JURISDICTION
                                  11    NORTHERN CIRCLE INDIAN HOUSING
                                        AUTHORITY, et al.,                                 Re: Dkt. No. 8
                                  12
Northern District of California




                                                       Respondents.
 United States District Court




                                  13

                                  14          This is a petition for writ of habeas corpus, filed on August 6, 2018. (Doc. 1.)

                                  15   Respondents have moved to dismiss the action pursuant to Federal Rules of Civil Procedure

                                  16   12(b)(1) and 12(b)(6) for lack of subject matter jurisdiction and failure to state a claim on which

                                  17   relief can be granted. (Doc. 8.) Petitioner opposes the motion. (Doc. 12.) For the reasons

                                  18   explained below, the court will grant Respondents’ motion.

                                  19                          FACTUAL BACKGROUND AS ALLEGED IN PETITION

                                  20          In his petition, Petitioner states that he is challenging the denial of worker’s compensation

                                  21   benefits by the Northern Circle Indian Housing Authority (“NCIHA”) and AMERIND Risk Tribal

                                  22   WC Program (“AMERIND”), as administered by the Berkeley Risk Administrators. Petitioner

                                  23   further alleges the following: NCIHA is a tribal housing authority on Indian land in Ukiah,

                                  24   California, which provides assistance for native Americans in Northern California; AMERIND is

                                  25   a federally chartered corporation providing worker’s compensation; through contract, AMERIND

                                  26   provides worker’s compensation for NCIHA through the AMERIND Tribal Worker’s

                                  27   Compensation Program; Petitioner’s claim is administered by Berkeley Risk Administration in

                                  28   Scottsdale, Arizona.
                                   1          Petitioner was a non-native employee of NCIHA, where he worked as an IT professional

                                   2   for eighteen years before his claimed injury. On January 22, 2018, and on February 14, 2018,

                                   3   Petitioner filed a claim for worker’s compensation benefits with NCIHA for an injury to his neck

                                   4   and shoulder. The January 22, 2018 claim was denied on March 28, 2018, by Berkeley Risk

                                   5   Administrators as falling outside the coverage plan because the plan does not insure “idiopathic

                                   6   injuries arising from an obscure cause or unknown cause.” The February 14, 2018, claim has not

                                   7   been addressed.

                                   8                                         DISCUSSION

                                   9          Respondents move to dismiss this action pursuant to Fed. R. Civ. P. 12(b)(1) on the ground

                                  10   that the court lacks subject matter jurisdiction based on tribal sovereign immunity.

                                  11          “Tribal sovereign immunity is a matter of subject matter jurisdiction, which may be

                                  12   challenged by a motion to dismiss under Fed. R. Civ. P. 12(b)(1).” Miner Elec., Inc. v. Muscogee
Northern District of California
 United States District Court




                                  13   (Creek) Nation, 505 F.3d 1007, 1009 (10th Cir. 2007) (quoting E.F.W. v. St Stephen’s Indian High

                                  14   Sch., 264 F.3d 1297, 1302-03 (10th Cir. 2001)). As a court of limited jurisdiction, the federal

                                  15   courts are presumed to lack subject matter jurisdiction unless the party asserting jurisdiction

                                  16   establishes otherwise. Kokkonen v. Guardian Life Ins. Co. of America., 511 U.S. 375, 377 (1994).

                                  17   When a defendant moves to dismiss a case for lack of subject matter jurisdiction, the plaintiff has

                                  18   the burden of providing by a preponderance of the evidence that the court possesses jurisdiction.

                                  19   Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014).

                                  20          Generally, a federal court lacks subject mater jurisdiction over an Indian tribe because of

                                  21   tribal sovereign immunity. Alvarado v. Table Mountain Rancheria, 509 F.3d 1008, 1015-16 (9th

                                  22   Cir. 2007). A tribe’s sovereign immunity will extend to both tribal governing bodies and tribal

                                  23   agencies which act as arms of the tribe. Allen v. Gold County Casino, 464 F.3d 1044, 1046 (9th

                                  24   Cir. 2006) (tribal casino held entitled to sovereign immunity). “It extends to agencies and

                                  25   subdivisions of the tribe, and has generally been held to apply to housing authorities formed by

                                  26   tribes.” Marceau v. Blackfeet Hous. Auth., 455 F.3d 974, 978 (9th Cir. 2006) (vacated in part on

                                  27   other grounds). Thus, “[s]uits against Indian tribes are . . . barred by sovereign immunity

                                  28   absent a clear waiver by the tribe or congressional abrogation.” Oklahoma Tax Comm’n v. Citizen
                                                                                         2
                                   1   Band Potawatomi Indian Tribe of Oklahoma, 498 U.S. 505, 509 (1991).

                                   2          Petitioner provides no basis for federal subject matter jurisdiction over this action in his

                                   3   petition. To the contrary, he admits in his petition that NCIHA and its insurer AMERIND enjoy

                                   4   sovereign immunity. (Doc. 1, 1:23-26; 3:2-3.)

                                   5          Petitioner claims a violation of the Indian Civil Rights Act (“ICRA”), 25 U.S.C. §1303, on

                                   6   the ground that he was not fully informed of his rights, duties, and obligations before his claim

                                   7   was denied by the claims administrator and a final order issued by a hearing examiner denying his

                                   8   benefits. (Doc. 1, 4:13-15.) The ICRA does not establish or imply a federal civil cause of action

                                   9   except that it provides for a petition for writ of habeas corpus. See Snow v. Quinault Indian

                                  10   Nation, 709 F.2d 1319, 1323 (9th Cir. 1983); Pink v. Modoc Indian Health Project, 157 F.3d

                                  11   1185, 1189 (9th Cir. 1998). Section 1303 provides that the “privilege of the writ of habeas corpus

                                  12   shall be available to any person, in a court of the United States, to test the legality of his detention
Northern District of California
 United States District Court




                                  13   by order of an Indian tribe.” “The term ‘detention’ in the statute must be interpreted similarly to

                                  14   the ‘in custody’ requirement in other habeas contexts.” Jeffredo v. Macarro, 599 F.3d 913, 918

                                  15   (9th Cir. 2010). However, “[a]t the time Congress enacted the ICRA, ‘detention’ was generally

                                  16   understood to having a meaning distinct from and, indeed, narrower than ‘custody.’” Tavares v.

                                  17   Whitehouse, 851 F.3d 863, 871 (9th Cir. 2017). “Specifically, ‘detention’ was commonly defined

                                  18   to require physical confinement.” Id.

                                  19          In this case, Petitioner does not allege that he was ever in tribal custody or was detained by

                                  20   the tribe in any way. Thus, the court finds as a matter of law that Petitioner cannot state a claim

                                  21   under the ICRA and his reference to the ICRA provides no basis for federal subject matter

                                  22   jurisdiction. See 28 U.S.C. § 1331 (“The district courts shall have original jurisdiction of all civil

                                  23   actions arising under the Constitution, laws, or treaties of the United States.”).

                                  24          Under the heading “Venue” in his opposition to Respondents’ motion to dismiss, Petitioner

                                  25   asserts that “28 U.S.C. 1391(a) and (b) provide [that] the Ninth Circuit District Court in San

                                  26   Francisco has jurisdiction to hear Mr. Luiz’s petition objecting to the final order issuing on June

                                  27

                                  28
                                                                                          3
                                   1   11, 2018.”1 (Doc. 12, 3:13-15.) However, the statute cited by Petitioner, 28 U.S.C. § 1391,

                                   2   concerns venue and thus provides no basis for jurisdiction over this action.

                                   3           In opposing the motion to dismiss, Petitioner provides the court with no other basis for

                                   4   subject matter jurisdiction, apart from asserting that no other avenue for relief exists. The

                                   5   purported lack of another forum with jurisdiction over Petitioner’s challenge to the decision of the

                                   6   tribal hearing officer does not create jurisdiction in this court.

                                   7                                                   CONCLUSION

                                   8           Based on the foregoing, Respondents’ motion to dismiss is GRANTED and this case is

                                   9   dismissed for lack of subject matter jurisdiction. Petitioner’s motion to amend his petition (Doc.

                                  10   7) is DENIED for lack of subject matter jurisdiction.2

                                  11           A separate judgment will issue.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16           IT IS SO ORDERED.

                                  17   Dated: October 30, 2018

                                  18
                                  19
                                                                                                       ROBERT M. ILLMAN
                                  20                                                                   United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25   1
                                         This court is the United States District Court for the Northern District of California.
                                       2
                                  26     The court has reviewed the motion to amend and has determined that it does not cure the lack of
                                       subject matter jurisdiction. In the motion to amend, Petitioner seeks to do the following: amend
                                  27   the factual allegations in his petition to remove any reference to a deferred ADA complaint; and
                                       amend the petition to include an assertion that the findings and order issued by Christie Ahern are
                                  28   not supported by the facts. The proposed amendments to the petition do not provide this court
                                       with a basis for subject matter jurisdiction.
                                                                                          4
